BALTZELL, C. J.,
delivered the following opinion :
I concur in the view taken’by the court in this case,'but think that they should have gone further and disposed - of it finally. There is no reason, so far as I can see, why the ease should not- be so disposed of. I see nothing to prevent a final decision on the merits in this court in the pre*580sent aspect of the record. There is no pretence of any new testimony—no application is made for a rehearing or new trial. Why, then, is the case remitted for new trial to the court below ?